              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00128-MR


CHRISTOPHER D. ELLERBE,         )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
JOHN A. HERRING, et al.,        )                        ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on pro se Plaintiff’s Motion to

Extend Case Management Deadlines [Doc. 47].

      The incarcerated Plaintiff requests a 30-day extension of the deadline

to file dispositive motions. He states that he received approximately 800

pages of discovery on March 23, 2021.1 He states that he is unable to

analyze and review the discovery and prepare a dispositive motion before

the deadline to file a dispositive motion expires on April 19, 2021. [See Doc.

43]. The Court previously granted five extensions of the discovery and

dispositive motions deadlines and informed the parties that no further




1 North Carolina Prisoner Legal Services was appointed to assist the Plaintiff with
discovery pursuant to Standing Order 3:19-mc-00060-FDW and was permitted to
withdraw on April 1, 2021 after discharging its duties. [Docs. 30, 46].


        Case 3:19-cv-00128-MR Document 48 Filed 04/13/21 Page 1 of 3
extensions would be granted except on a showing of “extraordinary

circumstances.” [Doc. 43]. The Plaintiff’s Motion will be granted due to the

large volume of discovery and his delayed receipt of those materials, which

does not appear to be attributable to him.

      The Plaintiff further asks the Court for assistance in preparing and

presenting his case, stating that he lacks knowledge of the law including the

Federal Rules of Civil Procedure, this Court’s Local Rules, and relevant case

law. He asks the Court to provide him with a copy of the Federal Rules of

Procedure and this Court’s Local Rules, and to excuse him from including

case law in his dispositive motion.

      The Plaintiff’s request for assistance is denied insofar as the Court is

prohibited from providing legal advice. Further, there is no constitutional

requirement that an indigent plaintiff be supplied with litigation materials at

no expenses. See generally United States v. MacCollom, 426 U.S. 317, 321

(1976) (“The established rule is that the expenditure of public funds is proper

only when authorized by Congress….”). However, the Court will provide the

Plaintiff with a copy of its Local Rules and Rule 56 of the Federal Rules of

Civil Procedure as a courtesy. The Plaintiff’s request to be excused from

citing case law is denied because it essentially requests an advisory opinion;




                                      2

        Case 3:19-cv-00128-MR Document 48 Filed 04/13/21 Page 2 of 3
however, any motion filed by the Plaintiff will be liberally construed and will

be analyzed under the applicable legal standard.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Extend Case

Management Deadlines [Doc. 47] is GRANTED, and the parties shall have

until May 19, 2021 to file dispositive motions in this matter. No further

extensions will be granted except on a showing of extraordinary

circumstances.

      The Clerk is respectfully instructed to mail a copy of the Court’s Local

Rules and Rule 56 of the Federal Rules of Civil Procedure to the Plaintiff as

a courtesy.

      IT IS SO ORDERED.
                              Signed: April 13, 2021




                                          3

        Case 3:19-cv-00128-MR Document 48 Filed 04/13/21 Page 3 of 3
